Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,813,585. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a system and method for analyzing a breath sample comprising a sampling chamber, an inlet configured to receive a breath sample, a molecule collector disposed within the sampling chamber, a heating element, an analysis device configured to identify one or more target VOCs and to generate an output representative of the one or more target VOCs).

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of copending Application No. 17/033596, over claims 1 - 22 of copending Application No. 17/033581, over claims 1 - 23 of copending Application No. 17/033535, over claims 1 - 25 of copending Application No. 17/033390, over claims 1 - 23 of copending Application No. 17/033,261 and over claims 1 - 23 of copending Application No. 17/033,480. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a system and method for analyzing a breath sample comprising a sampling chamber, an inlet configured to receive a breath sample, a molecule collector disposed within the sampling chamber, a heating element, an analysis device configured to identify one or more target VOCs and to generate an output representative of the one or more target VOCs).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8, the instant claim recites the limitation “wherein a second end the inlet” at line 2.  It is vague/unclear as to what is meant by the aforementioned limitation.  What is the nexus between “a second end” and “the inlet”.  For examining purposes, Examiner is not giving weight to “a second end”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 12, 14, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0023453 A1 to Hill, JR. et al. (hereinafter “Hill”).

Regarding Claim 1, Hill teaches a system for analyzing a breath sample (see abstract, see paragraphs [0007], [0030], [0050]), the system comprising: 
a sampling chamber (see paragraphs [0097], [0098] describing a particle-trapping component packed in a glass tube and being fitted into a breath collection casing, thus the glass tube can be considered as the claimed sampling chamber); 
an inlet (mouthpiece described at paragraph [0098]) coupled to the sampling chamber (see paragraphs [0097], [0098] describing the particle-trapping component packed in a glass tube and fitted into the breath collection device) and configured to receive a breath sample (see paragraph [0098] describing receiving a breath sample form a subject blowing through a breath mouthpiece) and to provide the breath sample to the sampling chamber (see paragraphs [0097], [0098] describing the particle-trapping component packed in a glass tube and fitted into the breath collection device); 
a molecule collector (see particle trapping component described at paragraph [0098] stating “The particle-trapping component fit into an opening in the breath collection casing printed from a three-dimensional printer. Breath mouthpieces were fitted onto the breath collector component in line with the particle-trapping component so that breath was blown through the breath mouthpiece into the particle-trapping component”) disposed within the sampling chamber (particle trapping component housed in a glass tube see paragraph [0097]), wherein the molecule collector is configured to adhere to volatile organic compounds (VOCs) present in the breath sample (see paragraphs [0007], [0046], [0053] describing the breath collection system used to capture breath samples and trap the THC containing particles for further analysis, hence teaching the trapping/adhering of VOCs as claimed); 
a heating element configured to introduce heat within the sampling chamber (see paragraph [0061] describing heating mechanism that can be used for heating the breath collected sample, the heating mechanism can be a regular heating or an inductive heating technique such as inductive heating differential mobility spectrometry (IH-DMS), see also “Example 4”, in particular to paragraphs [0097] - [0099], [0101] - [0104], [0120], [0129] - [0132], that use IH-GC-DMS system for analyzing breath samples collected from the particle trapping component using controlled or regulated heating through the triton desorption system in order to separate or identify the target components, see also paragraphs [0129] - [0132] describing temperature ramp to separate THCs); 
an analysis device (see Example 4, Fig. 4, which includes a gas chromatography system (GC) with the DMS) configured to: 
identify one or more target VOCs from among the VOCs present in the sampling chamber subsequent to release of at least a portion of the VOCs from the molecule collector (see Fig. 14 and paragraph [0120] describing identifying the components with the intensity peak), wherein at least the portion of the VOCs are released from the molecule collector by the heat introduced within the sampling chamber by the heating element (see Fig. 14 illustrating a second peak at around 43 seconds when the temperature was increased and the more volatile particles are released, see paragraph [0120]); and 
generate an output representative of the one or more target VOCs (see for instance Fig. 14 showing the chromatogram obtained by using the chromatography system with the DMS, thus providing an output data of the particles).  

Regarding Claim 7, Hill teaches wherein the one or more characteristics associated with the excitation of at least the portion of the VOCs comprises at least one of: an absorbance characteristic and a fluorescent emission characteristic (see paragraph [0058] describing detection techniques including fluorescence spectroscopy).  

Regarding Claim 11, Hill teaches wherein the output representative of the one or more target VOCs comprises information that quantitates a concentration of the one or more target VOCs present in the breath sample (see paragraphs [0045], [0060] describing the invention which is used to detect and quantify the presence of drugs from the peak information, see also paragraph [0115], [0130] describing the systems used such as the IH-DMS and IH-GC-DMS, were able to detect THC at low concentration levels, thus reading on the invention as claimed).

Regarding Claim 12, Hill teaches a sensor configured to determine whether the breath sample satisfies one or more criterion (see paragraph [0098] of Hill describing a sensor inside the breath collection device which measures “the pressure on the backside of the particle-trapping component and alarmed either after a pressure above 150 ton was reached or after 10 seconds had passed”, thus reading on the invention as claimed).  

Regarding Claim 14, Hill teaches a method for analyzing a breath sample (see abstract, see paragraphs [0007], [0030], [0050]), the method comprising: 
Receiving (see paragraph [0098] describing receiving a breath sample form a subject blowing through a breath mouthpiece), at a sampling chamber (see paragraphs [0097], [0098] describing a particle-trapping component packed in a glass tube and being fitted into a breath collection casing, thus the glass tube can be considered as the claimed sampling chamber), a breath sample via an inlet (mouthpiece described at paragraph [0098]) coupled to the sampling chamber (see paragraphs [0097], [0098] describing the particle-trapping component packed in a glass tube and fitted into the breath collection device), wherein the sampling chamber comprises a molecule collector (see particle trapping component described at paragraph [0098] stating “The particle-trapping component fit into an opening in the breath collection casing printed from a three-dimensional printer. Breath mouthpieces were fitted onto the breath collector component in line with the particle-trapping component so that breath was blown through the breath mouthpiece into the particle-trapping component”) disposed within the sampling chamber (particle trapping component housed in a glass tube see paragraph [0097]), and wherein the molecule collector is configured to adhere to volatile organic compounds (VOCs) present in the breath sample (see paragraphs [0007], [0046], [0053] describing the breath collection system used to capture breath samples and trap the THC containing particles for further analysis, hence teaching the trapping/adhering of VOCs as claimed); 
introducing, via a heating element, heat within the sampling chamber (see paragraph [0061] describing heating mechanism that can be used for heating the breath collected sample, the heating mechanism can be a regular heating or an inductive heating technique such as inductive heating differential mobility spectrometry (IH-DMS), see also “Example 4”, in particular to paragraphs [0097] - [0099], [0101] - [0104], [0120], [0129] - [0132], that use IH-GC-DMS system for analyzing breath samples collected from the particle trapping component using controlled or regulated heating through the triton desorption system in order to separate or identify the target components, see also paragraphs [0129] - [0132] describing temperature ramp to separate THCs); 
identifying, by an analysis device (see Example 4, Fig. 4, which includes a gas chromatography system (GC) with the DMS), one or more target VOCs from among the VOCs present in the sampling chamber subsequent to release of at least a portion of the VOCs from the molecule collector (see Fig. 14 and paragraph [0120] describing identifying the components with the intensity peak), wherein at least the portion of the VOCs are released from the molecule collector by the heat introduced within the sampling chamber by the heating element (see Fig. 14 illustrating a second peak at around 43 seconds when the temperature was increased and the more volatile particles are released, see paragraph [0120]); and 
generating, by the analysis device, an output representative of the one or more target VOCs (see for instance Fig. 14 showing the chromatogram obtained by using the chromatography system with the DMS, thus providing an output data of the particles), wherein the output representative of the one or more target VOCs comprises information that quantitates a concentration of the one or more target VOCs with respect to a source of the breath sample (see paragraphs [0045], [0060] describing the invention which is used to detect and quantify the presence of drugs from the peak information, see also paragraph [0115], [0130] describing the systems used such as the IH-DMS and IH-GC-DMS, were able to detect THC at low concentration levels, thus reading on the invention as claimed).   

Regarding Claim 16, Hill teaches wherein the one or more target VOCs include Δ-9-THC (see paragraph [0002]), 11-hydroxy-tetrahydrocannabinol (11-OH-THC), carboxy-tetrahydrocannabinol (THC-COOH), THC metabolites, opioids, opioid metabolites, or a combination thereof.  

Regarding Claim 20, Hill teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for analyzing a breath sample (see abstract, see paragraphs [0007], [0030], [0050], [0102] which describes the system including a computer attached for further analysis using software), the operations comprising: 
activating a heating element (see paragraph [0061] describing heating mechanism that can be used for heating the breath collected sample, the heating mechanism can be a regular heating or an inductive heating technique such as inductive heating differential mobility spectrometry (IH-DMS), see also “Example 4”, in particular to paragraphs [0097] - [0098], [0101] - [0104], [0120], [0129] - [0132], that use IH-GC-DMS system for analyzing breath samples collected from the particle trapping component using controlled or regulated heating in order to separate or identify the target components, see also paragraphs [0129] - [0132] describing temperature ramp to separate THCs) configured to introduce heat within a sampling chamber subsequent to a breath sample being provided to the sampling chamber (see paragraphs [0097], [0098] describing a particle-trapping component packed in a glass tube and being fitted into a breath collection casing, thus the glass tube can be considered as the claimed sampling chamber), wherein the sampling chamber comprises a molecule collector (see particle trapping component described at paragraph [0098] stating “The particle-trapping component fit into an opening in the breath collection casing printed from a three-dimensional printer. Breath mouthpieces were fitted onto the breath collector component in line with the particle-trapping component so that breath was blown through the breath mouthpiece into the particle-trapping component”) disposed within the sampling chamber (particle trapping component housed in a glass tube see paragraph [0097]), and wherein the molecule collector is configured to adhere to volatile organic compounds (VOCs) present in the breath sample (see paragraphs [0007], [0046], [0053] describing the breath collection system used to capture breath samples and trap the THC containing particles for further analysis, hence teaching the trapping/adhering of VOCs as claimed); 
identifying one or more target VOCs from among the VOCs present in the sampling chamber subsequent to release of at least a portion of the VOCs from the molecule collector (see Fig. 14 and paragraph [0120] describing identifying the components with the intensity peak), wherein at least the portion of the VOCs are released from the molecule collector by the heat introduced within the sampling chamber by the heating element (see Fig. 14 illustrating a second peak at around 43 seconds when the temperature was increased and the more volatile particles are released, see paragraph [0120]), and wherein the one or more target VOCs include Δ-9-THC (see paragraph [0002]), 11-hydroxy-tetrahydrocannabinol (11-OH-THC), carboxy- tetrahydrocannabinol (THC-COOH), THC metabolites, opioids, opioid metabolites, or a combination thereof, and 
generating an output representative of the one or more target VOCs (see for instance Fig. 14 showing the chromatogram obtained by using the chromatography system with the DMS, thus providing an output data of the particles), wherein the output representative of the one or more target VOCs comprises information that quantitates a concentration of the one or more target VOCs with respect to a source of the breath sample (see paragraphs [0045], [0060] describing the invention which is used to detect and quantify the presence of drugs from the peak information, see also paragraph [0115], [0130] describing the systems used such as the IH-DMS and IH-GC-DMS, were able to detect THC at low concentration levels, thus reading on the invention as claimed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 - 6, 8, 10, 13, 15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.

Regarding Claim 2, Hill teaches the claimed invention except for wherein the molecule collector comprises a Carboxen® coated mesh.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a collector comprising a Carboxen coated mesh or other carbon molecular sieve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 3, Hill teaches wherein the heating element (see paragraph [0099] describing a copper coil wrapped around the particle trapping component glass tube (i.e. sample chamber comprising the molecule collector)) comprises a power source (see paragraph [0099] describing applying a voltage) coupled to the molecule collector and configured to apply a voltage to the molecule collector to introduce the heat within the sampling chamber (see paragraph [0099] and Tables 5 and 6 describing the system inductively heating the polymer coated steel wool particle-trapping component by applying a voltage to a copper coil wrapped around the trapping component, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize applying a voltage to the molecule collector since the coil is wrapped around the particle-trapping component (i.e. molecule collector)).  

Regarding Claims 4 and 17, Hill teaches wherein the analysis device comprises a mass spectrometer (see paragraph [0054] describing detection methods comprising mass spectrometry, including ion mobility spectrometry coupled with mass spectrometry), a computing device communicatively coupled to the mass spectrometer (see paragraphs [0102], [0107] in “Example 4” stating the DMS being connected to a laptop computer), and an output device communicatively coupled to the computing device (even though Hill does not explicitly state an output device communicatively coupled to the computing device, Hill teaches analyzers coupled to a detector to analyze the data from the mass spectrometry as described at paragraph [0054] as well as the data being displayed or provided in graph form as seen at Fig. 10, see paragraph [0094], therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize an output device since it is known in the art of spectroscopy devices to utilize such devices), and wherein: 
the mass spectrometer includes: 
an ionizer configured to ionize at least the portion of the VOCs released from the molecule collector to produce one or more ionized fragments (see paragraphs [0054] - [0057] describing “the detection method is a mobility spectrometry detection technique, such as ion mobility spectrometry (IMS) and/or differential mobility spectrometry (DMS). In some embodiments, the mobility spectrometry technique can be coupled with mass spectrometry. In particular disclosed embodiments, IMS and DMS techniques comprise using an instruction comprising an ionization source, an analyzer, and a detector”, see also paragraphs [0061], [0100], [0106] and Fig. 3); 
a mass analyzer configured to separate the one or more ionized fragments (see paragraph [0057] describing detection techniques used from the thermally desorbed particle samples exposed to an ionization source resulting in an ionized sample, the ionized sample  passing through an analyzer component, in which a spectrum is produced to include mass peaks that represent particular fragments of the compound, thus reading on the invention as claimed); and 
a detector configured to identify the one or more target VOCs based on the separated one or more ionized fragments (see paragraph [0054] describing “IMS and DMS techniques comprise using an instruction comprising an ionization source, an analyzer, and a detector”, see also paragraphs [0055], [0056]); and 
the computing device includes: 
one or more processors configured to: 
generate the output representative of the one or more target VOCs based on information associated with the one or more target VOCs identified by the detector (see paragraph [0120] and Fig. 14); and 
display the output at the output device (see paragraph [0120] and Figs. 9, 10, 14); and 
a memory communicatively coupled to the one or more processors (see paragraphs [0102], [0107] in “Example 4” stating the DMS being connected to a laptop computer, thus it would be obvious to one having ordinary skill in the art to recognize a memory as computers/laptops are equipped with memory device).  

Regarding Claim 5, Hill teaches wherein the one or more target VOCs include Δ-9-THC (see paragraph [0002]), 11-hydroxy-tetrahydrocannabinol (11-OH-THC), carboxy-tetrahydrocannabinol (THC-COOH), THC metabolites, opioids, opioid metabolites, or a combination thereof.  

Regarding Claim 6, Hill teaches wherein the sampling chamber is removable (see discrete components at Figs. 1 - 3, 16, see also paragraph [0053] describing the components as being interchangeable/exchangeable, thus reading on the invention as claimed, note that it would be obvious to one having ordinary skill in the art to combine the different embodiments of Hill since Hill teaches the examples without limiting the scope of the invention and can be used in combination).

Regarding Claim 8, as best understood Hill teaches further comprising a disposable mouthpiece removably coupled to a first end of the inlet (see paragraph [0053] and Fig. 16 describing the system comprising interchangeable components), wherein a second end the inlet is coupled to the sampling chamber (see sampling chamber 1606 that is coupled to the inlet1604, 1602, Fig. 16, note that it would be obvious to one having ordinary skill in the art to combine the different embodiments of Hill since Hill teaches the examples without limiting the scope of the invention and can be used in combination).  

Regarding Claim 10, Hill teaches an outlet configured to release non- VOCs from the sampling chamber (see paragraph [0066] of Hill describing the design which allows breath to pass from the mouth through the particle-trapping component and out of the protective body, thus it would have been obvious to one having ordinary skill in the art to recognize venting of any samples including non-VOCs).  

Regarding Claim 13, Hill teaches means for outputting information identifying the one or more target VOCs identified by the analysis device (see output at Figs. 9, 10, 14, thus it would have been obvious to one having ordinary skill in the art to recognize means for outputting the result, such as processor/computers stated at paragraphs [0102], [0107]).  
 
Regarding Claim 15, Hill teaches the claimed invention except for wherein the molecule collector comprises a Carboxen® coated mesh.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a collector comprising a Carboxen coated mesh or other carbon molecular sieve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Hill as modified above further teaches wherein the heating element (see paragraph [0099] describing a copper coil wrapped around the particle trapping component glass tube (i.e. sample chamber comprising the molecule collector)) comprises a power source (see paragraph [0099] describing applying a voltage) coupled to the molecule collector and configured to apply a voltage to the molecule collector to introduce the heat within the sampling chamber (see paragraph [0099] and Tables 5 and 6 describing the system inductively heating the polymer coated steel wool particle-trapping component by applying a voltage to a copper coil wrapped around the trapping component, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize applying a voltage to the molecule collector since the coil is wrapped around the particle-trapping component (i.e. molecule collector)).  

Regarding Claim 18, Hill teaches wherein the sampling chamber is removable (see discrete components at Figs. 1 - 3, 16, see also paragraph [0053] describing the components as being interchangeable/exchangeable, thus reading on the invention as claimed, note that it would be obvious to one having ordinary skill in the art to combine the different embodiments of Hill since Hill teaches the examples without limiting the scope of the invention and can be used in combination, the method further comprising: 
removing the sampling chamber see discrete components at Figs. 1 - 3, 16, see also paragraph [0053]; and 
removably attaching a second sampling chamber, the second sampling chamber configured to receive a second breath sample (see discrete components at Figs. 1 - 3, 16, see also paragraph [0053] describing interchangeable/exchangeable feature, thus reading on the invention as claimed).  

Regarding Claim 19, Hill teaches wherein the breath sample is provided by a first person and the second breath sample is provided by a second person that is different from the first person (see paragraph [0112] describing multiple volunteers providing samples, see modification of claim 18 above).  

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of U.S. Patent No. 9,733,225 B2 to Armstrong (hereinafter “Armstrong”).

Regarding Claim 9, Hill teaches the claimed invention except for further comprising a valve disposed within an air flow path between the inlet and the sampling chamber, wherein the valve is configurable to at least a first state and a second state, the first state corresponding to an open state configured to allow the breath sample to flow into the sampling chamber and the second state corresponding to a closed state configured to prevent contamination of the breath sample.
Armstrong, in the field of spectroscopic breath detectors, teaches a valve disposed within an air flow path between the inlet and the sampling chamber (see inlet check valve 10, Figs. 1 - 4, see Col. 3, lines 24 - 28 of Armstrong), wherein the valve is configurable to at least a first state and a second state (see Col. 3, lines 24 - 56 of Armstrong describing check valves 10 and 14), the first state corresponding to an open state configured to allow the breath sample to flow into the sampling chamber and the second state corresponding to a closed state configured to prevent contamination of the breath sample (see Col. 3, lines 24 - 28, 49 - 56 of Armstrong).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Armstrong into Hill in order to contain or reduce the loss of the sample, thus improving overall accuracy and efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this office action comprising the following relevant arts;
Koo et al. (U.S. 2017/0107556 A1) teaches methods for detecting presence of one or more volatile organic compounds in breath of a subject and utilizes thermal desorption trap.
Peverall et al. (U.S. 2015/0289782 A) teaches a compact portable device for measurement of breath VOCs which incorporates a flow measurement sensor, a mini pre-concentrator unit and a spectroscopy unit for analysis of the collected breath sample.
Talton (U.S. 2005/0065446 A1) teaches a handheld sample collector that absorbs at least one breath compound exhaled by the user and uses breath analyzer for further analyzing the sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /MARRIT EYASSU/Primary Examiner, Art Unit 2855